[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________           FILED
                                                U.S. COURT OF APPEALS
                             No. 10-13084         ELEVENTH CIRCUIT
                                                     MARCH 21, 2012
                         Non-Argument Calendar
                                                       JOHN LEY
                       ________________________
                                                        CLERK

                D. C. Docket No. 8:04-cr-00434-RAL-TBM-2


HAROLD WILLIAMS,

                                                        Petitioner-Appellant,

     versus

UNITED STATES OF AMERICA,

                                                       Respondent-Appellee.

              _________________________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
              _________________________________________

                             (March 21, 2012)

Before EDMONDSON, MARTIN, and ANDERSON, Circuit Judges.


PER CURIAM:
      Harold Williams appeals the district court’s denial of his pro se post-

conviction motion, which the district court construed as a time-barred 28 U.S.C. §

2255 motion to vacate. The district court issued a certificate of appealability

(“COA”) on whether it failed to provide Williams with the notice and warning

mandated by Castro v. United States, 124 S. Ct. 786 (2003). No reversible error

has been shown; we affirm.

      Under Castro, a district court cannot recharacterize a pro se litigant’s motion

as an initial section 2255 motion without first (1) notifying the litigant that it

intends to recharacterize the motion; (2) warning the litigant that this

recharacterization means that later section 2255 motions would be subject to the

restrictions on second or successive section 2255 motions; and (3) giving the

litigant the opportunity to withdraw the motion or to amend it to include all of the

litigant’s claims. Castro, 124 S. Ct. at 792. “If the court fails to do so, the motion

cannot be considered to have become a § 2255 motion for purposes of applying to

later motions the law’s ‘second or successive’ restrictions.” Id. The requirements

of Castro apply even when the district court denies a recharacterized section 2255

motion as untimely. Gooden v. United States, 627 F.3d 846, 849 (11th Cir. 2010).

      That the district court failed to give Williams the notice and warning

required by Castro is undisputed. Williams’s remedy for this error is that -- should

                                           2
he file a later section 2255 motion -- it cannot be barred as second or successive

based on the instant recharacterized motion. See Castro, 124 S. Ct. at 792. But

because no other remedy, including remand, is available to address the district

court’s error, we affirm.*

       AFFIRMED.




       *
        Our review is limited to those issues specified in the COA. Murray v. United States, 145
F.3d 1249, 1250-51 (11th Cir. 1998). Thus, we will not consider Williams’s arguments about the
substantive merits of his post-conviction motion.

                                               3